Case 5:20-cv-00017-LGW-BWC Document 20 Filed 03/10/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

ERIC ARTURO OCAMPO,
Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; CV520-017
TRACY JOHNS,
Respondent.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

71 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 10th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore,
Petitioner's 28 U.S.C. § 2241 petition and Respondent's motion to dismiss are DENIED as moot, and

Petitioner is DENIED in forma pauperis status on appeal. This case stands CLOSED.

Approved by:

 

HON|LISA’GODBEY WOOD, JUDGE
UNITBEB’STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

Af CVE. Le la. 24 > / John E. Triplett, Acting Clerk
+ 7 — a

Date Clerk

/

Deputy Cierk

GAS Rev 10/2020
